JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Ad*1275ministration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), NTN Bearing Corp. of Am. v. United States, Slip Op. 01-76 (CIT June 22, 2001) and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on October 4, 2001, are affirmed in their entirety; and it is further
Ordered that since all other issues were previously decided, this case is dismissed.